Title: From George Washington to Benjamin Harrison, Sr., 10 March 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Dear Sir
                            Philadelphia 10th March 1782
                        
                        I sincerely sympathize with you in the arduos task imposed upon you as first Magistrate of the State of
                            Virginia, in consequence of the present distressed and embarrassed situation of affairs; which you so pathetically
                            describe in your Letter of the 15th of Feby. For it is well known from experience, that in times of War & public
                            Calamity, whoever is engaged in the management of public affairs must share largely in the perplexities and troubles of
                            them, but at the same time it must be rememberd, besides the gratification which results from a consciousness of having
                            done our duty faithfully, that to struggle nobly with misfortunes, to combat difficulties with intrepedity, &
                            finally to surmount the obstacles which opposed us, are stronger proofs of merit, and give a fairer title to reputation,
                            than the brightest scenes of tranquility, or the sunshine of prosperity could ever have afforded.
                        By my Letter of the 28th Feby you will see that measures were in agitation for supplying the Staff
                            Departments at the Southward. The Clothier General (out of our little Stock) will send on three or four hundred Suits of
                            Cloathing to the care of the Officers superintending the Recruiting Service, for the Recruits that may be raised. Such
                            other provision as our circumstances will admit, and the Service may require, will I have no doubt be made in such manner,
                            as to prove that no designed system of partiallity could have influenced Congress or the Ministers of the great
                            Departments in any of their Arrangements.
                        I have the honor to inclose to your Excellency the Copy of a Letter of this date from General Knox—if the
                            State will agree to let the Public have the Cannon or the loan of them as suggested in Genl Knoxs Letter. I shall be glad
                            to be advised of it by the earliest conveyance that measures may be taken without loss of time for putting them in a
                            condition for service before the opening of the Campaign. It is unnecessary, I am persuaded, to observe as an inducement
                            for granting the use of them to the public, that similar applications to some of the Eastern States for Iron Ordnance
                            Powder &c. last Campaign were attended with success. with the highest Sentiments of esteem and respect I am Dear
                            Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    